Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING SYSTEM HAVING 

DEVELOPER CONTAINER, ROTATING MEMBER FOR ROTATING SHUTTER, AND 

RESTRICTING MECHANISM FOR ROTATING MEMBER  --.



2.	The following is an examiner’s statement of reasons for allowance:
The applicant claims an image forming system comprising a developer container and an image forming apparatus having an attached portion to which the developer container is attached; the developer container comprises a container portion, a discharging portion including a discharging portion engaging portion, and a container shutter rotatable with respect to the discharging portion about an axial line between an open and closed position and including a shutter engaging portion; the attached portion comprising a frame having a receiving port and including a frame engaged portion to engage with the discharging portion engaging portion, a rotating member rotatable about the axial line and at which at least one part is exposed outside the image forming apparatus when the developing container is attached to the attached portion wherein the rotating member is provided outside the container shutter in a radius direction along a virtual line centering on the rotational axial line, the rotating member includes a restricted portion and a rotating member engaged portion that engages with the shutter engaging portion so that they rotate together, and a rotation restriction mechanism that includes a restricting member having a restricting portion movable between a restriction position in which the restricting portion restricts rotation of the rotating member by engaging with the restricted portion of the rotating member and an allowable position in which the restricting portion allows the rotating member to rotate, the restricting member is in the restricted position when the developer container is not attached to the attached portion and moves from the restricting position to the allowable position by attachment of the developer container which is not anticipated or rendered obvious over the prior art of record (italics indicate the patentable features over the prior art). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The closest prior art is believed to by Okada (U.S. 5,848,338) which discloses most of the claimed features - notably the rotating member 207 on a developing unit attachment portion 200 which rotates such that a developing container shutter rotates so that shutter discharge ports  align with the replenishing ports on the developing unit (see Fig.s 41-42, col.24, lines 1-54). However, Okada does not teach the rotation member restriction mechanism which restricts or allows the rotation of the rotation member according to whether the developing container is attached as claimed by applicant.
	Kurz et al.,Yoshida, Mitsumata et al., and Nakamura teach developing cartridges and mounting mechanisms which are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852